Citation Nr: 1416484	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Council

INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and for brief periods in June 1963 and September 1963.  He also served in the Air National Guard (ANG) from January 1958 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The matter was last before the Board in April 2011 when the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  The Board reopened the Veteran's claim of service connection for hearing loss and tinnitus and remanded both issues for further development.  See September 2011 Board Decision. 

In December 2011, the Appeals Management Center (AMC) granted service connection for tinnitus; consequently, this issue is no longer on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Virtual VA paperless claims processing system does not contain any documents pertinent to the present appeal.

The issue of service connection for depression, to include as secondary to service-connected tinnitus, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The September 2011 Board remand directed the Appeals Management Center (AMC) to obtain a VA examination and opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.  The remand specifically instructed the VA examiner "to include a discussion of the lay statements of record" in the rationale for his or her opinion.  See the September 2011 Board Decision.  

The October 2011 VA examiner examined the Veteran, and opined as to whether his current bilateral hearing loss is attributable to service.  However, the examiner failed to address the Veteran's lay statements regarding noise exposure in service and whether the noise exposure described by the Veteran caused or aggravated his current hearing loss.  38 C.F.R. § 3.303 (2013).  Thus, the October 2011 VA examination report does not comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case is REMANDED for the following actions:

1.  Request that the Veteran identify any medical or non-medical evidence or records that are not included in the claims file pertaining to his bilateral hearing loss.  Provide the Veteran with release of information forms to obtain such information.  In particular, advise the Veteran to obtain:

a.  A statement from his private audiologist explaining why his current bilateral hearing loss is related to service; and 
      
b.  "Buddy statements," personal correspondence, or other evidence that is relevant to his claim of service connection for a bilateral hearing loss disability.
2.  Obtain any outstanding VA treatment records and associate them with the claims file.

3.  Return the claims file to the VA audiologist who performed the October 2011 examination for an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  If the audiologist is not available, a different VA audiologist may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the VA audiologist, who must note its review.  The following considerations must govern the opinion:

a.  The VA audiologist must opine as to whether the Veteran's current bilateral hearing loss disability relates to his service in the U.S. Air Force (October 1961 to August 1962, June 1963, and September 1963) and/or the ANG (1958 to 1985).  Specifically, the examiner must opine as to whether the Veteran's noise exposure during active duty caused or aggravated his current hearing loss disorder.

If necessary, the examiner must convert the November 1961, May 1962, and March 1965 audiometric test results from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  In addition, the examiner should determine whether the Veteran's hearing loss manifested in or within a year of service.  The examiner must provide a detailed explanation for the opinion.

b.  The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

All periods, if any, of ACDUTRA and INACDUTRA identified by the RO and included in the claims file.

In-service audiological tests dated November 1961 (entrance examination) and May 1962 (separation examination).

ANG audiological tests dated: March 1965, February 1968, May 1970, May 1971, June 1973, July 1974, June 1975, June 1976, June 1977, June 1978, and June 1981.

July 1991 private medical records (PMRs), suggesting prescription Losec might have affected the Veteran's hearing. 

June 1997, July 1997, and October 2006 private audiograms.

July 1997, June 1998, July 1999, December 2000, November 2001, December 2003, and January 2005 PMRs, indicating normal hearing but also documenting hearing problems (tinnitus).

July 2000 VA examination, showing mild hearing loss (25 decibels) at 3000 Hz and 4000 Hz bilaterally, an average puretone threshold of 21 decibels bilaterally, and a speech recognition ability of 100 percent bilaterally; concluding that the Veteran's hearing loss was not noise induced.

June 2001 lay statement by a fellow Servicemember, stating that the Veteran was exposed to noise in service and that many fellow Servicemembers have hearing problems due to in-service noise exposure.

June 2001 RO hearing, testifying that the Veteran worked on the flight line during national guard service where he was exposed to jet engine noise, experienced headaches that may be related to noise, underwent regular rifle training, was provided with ear plugs that failed to provide adequate protection against in-service airplane noise, had no post-service noise exposure, and does not require the use of hearing aids.

November 2002 PMRs, documenting some hearing loss.

August 2004 VA examination, stating that the Veteran's hearing remained within normal limits from the 1960s through the 1980s.
January 2008 substantive appeal (Form V9), stating that the Veteran had over 7,300 hours of in-service noise exposure, was provided with hearing protection, and did not have hearing loss until after he finished serving in the ANG.  

March 2010 private medical opinion, stating that the Veteran's "hearing loss is felt to be compatible with his claim with exposure to high intensity noise."

February 2011 (VA Form 646) and March 2011 statements, claiming exposure to jet engine noise during his 27-year tenure at the ANG.

April 2011 hearing testimony, stating that the Veteran's hearing loss began during his service in the ANG and became progressively worse and that his work on the flight line involved constant noise, which may have led to headaches.

October 2011 VA examination, finding an average puretone threshold of 22 decibels in the right ear and 29 decibels in the left ear, speech discrimination scores of 96 percent bilaterally, and diagnosing sensorineural hearing loss, bilaterally.

c.  Where possible, the examiner should match the audiological test results included in the claims file to the beginning and end dates of the periods of ACDUTRA and INACDUTRA identified by the AOJ.  The examiner should determine if the Veteran's puretone thresholds shortly before and shortly after a period of ACDUTRA or INACDUTRA indicate hearing loss at this time.

d.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  Specifically, the examiner MUST ADDRESS THE VETERAN'S REPORTS OF NOISE EXPOSURE IN SERVICE AND CONSIDER WHETHER THIS NOISE EXPOSURE CAUSED OR AGGRAVATED HIS CURRENT HEARING LOSS.

e.  If the examiner is not able to provide an opinion without resorting to speculation, he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

4.  Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the stated opinion.  If the report is deficient in this regard, return the case to the VA audiologist for further review and discussion.

5.  After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a bilateral hearing loss disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



